REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 5/9/2022.

Allowable Subject Matter
Claims 1-6, 8 and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are “Design and Optimization of the CFRP Mirror Components” of Wei et al (PHOTONIC SENSORS / Vol. 7, No. 3, 2017: 270‒277) and US 20080252862 of Okura et al.

Regarding Claim 1, Wei teaches an optical mirror assembly comprising: a ULE sheet comprising a first surface and a second surface opposing the first surface, the first surface configured to reflect light; and a carbon fiber sandwich comprising: a first carbon fiber layer coupled to the second surface of the crystalline face sheet by a layer of epoxy, a second carbon fiber layer. and a substrate between the first carbon fiber layer and the second carbon fiber layer. Okura teaches a light reflector, wherein a crystalline face sheet configured to reflect light.

But none of them teaches wherein the first carbon fiber layer and the second carbon fiber layer having a coefficient of thermal expansion between -1.5 and 2.5 parts per million per degree Kelvin, and the layer of epoxy having a second coefficient of thermal expansion of 9 to 250 parts million per degree Kelvin.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical mirror assembly further comprising:
wherein the first carbon fiber layer and the second carbon fiber layer having a coefficient of thermal expansion between -1.5 and 2.5 parts per million per degree Kelvin, and the layer of epoxy having a second coefficient of thermal expansion of 9 to 250 parts million per degree Kelvin,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-6, 8 and 10-11 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872